         Case 1:20-cv-00360-CCC Document 8 Filed 08/13/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID JOSEPH OLEAN,                         :   CIVIL ACTION NO. 1:20-CV-360
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
COMMONWEALTH OF                             :
PENNSYLVANIA,                               :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 13th day of August, 2020, upon consideration of the report

(Doc. 6) of Magistrate Judge Joseph F. Saporito, Jr., issued following review of pro

se plaintiff David Joseph Olean’s complaint (Doc. 1), wherein Judge Saporito notes

that the sole defendant named by Olean is the Commonwealth of Pennsylvania,

and recommends that the complaint thus be dismissed for lack of subject matter

jurisdiction pursuant to the Eleventh Amendment, and the court noting that Olean

has lodged an objection (Doc. 7) to the report, see FED. R. CIV. P. 72(b)(2), and

following de novo review of the contested portions of the report, E.E.O.C. v. City

of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)), and

affording “reasoned consideration” to the uncontested portions, id. (quoting

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)), the court finding Judge

Saporito’s analysis to be well-reasoned and fully supported by the record and the
           Case 1:20-cv-00360-CCC Document 8 Filed 08/13/20 Page 2 of 2



applicable law, and finding Olean’s objection (Doc. 7) to be without merit for the

reasons set forth in the report,1 it is hereby ORDERED that:

      1.      The report (Doc. 6) of Magistrate Judge Saporito is ADOPTED.

      2.      Olean’s complaint (Doc. 2) against the Commonwealth of Pennsylvania
              is DISMISSED for lack of subject matter jurisdiction.

      3.      The Clerk of Court is directed to close this case.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania




      1
        Olean does not directly confront Judge Saporito’s legal conclusion. Rather,
Olean takes issue with the perceived unfairness of sovereign immunity, suggesting
that the Commonwealth “is using sovereign immunity to deny me of my right to
due process” and that he “will have no legal remedy available” if the complaint
against the Commonwealth is dismissed since he does not know which individual
employees to sue. (Doc. 7 at 2-3). The Commonwealth has reaffirmed its federal-
court sovereign immunity by statute, see 42 PA. CONS. STAT. § 8521(b), and Judge
Saporito has correctly applied the doctrine in recommending dismissal of Olean’s
federal-court claim against the Commonwealth.
